

116 S4971 ES: To designate the facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, as the “Jim Ramstad Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4971IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, as the Jim Ramstad Post Office.1.Jim Ramstad Post Office(a)DesignationThe facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, shall be known and designated as the Jim Ramstad Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jim Ramstad Post Office.Passed the Senate December 17, 2020.Secretary